DETAILED ACTION
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 21, the prior art of record and to the Examiner’s knowledge fails to teach or suggest the instant invention regarding an optoelectronic semiconductor chip wherein the partition walls are attached to the emission side without any additional connectors, in combination with the remaining limitations in the claim.
Regarding independent claim 33, the prior art of record and to the Examiner’s knowledge fails to teach or suggest the instant invention regarding a method of manufacturing an optoelectronic component comprising filling a region surrounded by the mesh of the partition walls with a liquid or viscous filling material and curing the filling material to form a filling element, in combination with the remaining limitations in the claim.
Regarding independent claim 39, the prior art of record and to the Examiner’s knowledge fails to teach or suggest the instant invention regarding an optoelectronic component wherein the partition walls comprise a photoresist and are not integrated with the optoelectronic base element, in combination with the remaining limitations in the claim.
The remaining claims are allowable due to their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875